Lovelace, Judge,
delivered the opinion of the court.
The plaintiff brought suit before a justicé of the peace for *453five dollars, and at the trial the justice rendered judgment against the defendant for the amount claimed, and costs, which the defendant immediately paid up. Afterwards the defendant prosecuted an appeal to the Law Commissioner’s Court of St. Louis county, and the plaintiff then moved the court to dismiss the appeal, because the defendant had paid and satisfied the judgment rendered against him by the justice ; and this motion was sustained by the court, and the case comes here by appeal.
"We would not like to lay it down as a rule that the payment of a judgment so far cancels it that it cannot after-wards be appealed from, but the peculiar circumstances of this case may well be regarded as a confession of the correctness of the judgment of the justice, and the appeal was therefore properly dismissed.
Judgment affirmed.
The other judges concur.